Montgomery, Presiding Judge,
delivered the opinion of the court:
The merchandise, involved in this case is described by the general appraiser delivering the opinion as “consisting of feathers of various colors which have been fastened upon white cards forming a variety of small birds. The uses of such articles are shown by the testimony to be for ornamental purposes such as the decoration of walls or dens the same as pictures are used.” The testimony and the samples show this to be an accurate description of the merchandise.
The assessment was made' under paragraph 347, tariff act,of 1913, as “ articles not specially provided for, composed- in chief value of colored feathers.” They were claimed by the protest to be dutiable as “feathers * * * dressed, colored, or otherwise advanced or manufactured in any manner, and not suitable for use as millinery ornaments.”
The board in its opinion erroneously stated that the articles were assessed as “artificial or ornamental feathers suitable for use as millinery ornaments,” and treated the case as one presenting a contest between that provision and the one for “feathers * * * not suitable for such use.”
The paragraph provides for—
Feathers and downs, on the skin or otherwise, crude or not dressed, colored, or otherwise advanced or manufactured in any manner * * * 20 per centum ad valorem; when dressed, colored, or otherwise advanced or manufactured in any manner, and not suitable for use as millinery ornaments, including quilts of down and manufactures of down, 40 per centum ad valorem; artificial or ornamental feathers suitable for use as millinery ornaments, artificial and ornamental fruits, grains, leaves, flowers, and stems or parts thereof; of whatever material composed, * * * 60 per centum ad valorem; boas, boutonnieres, wreaths, and all articles not specially provided for in this section, composed wholly or in chief value of any of the feathers, flowers, leaves, or other material herein mentioned, 60 per centum ad valorem.
*366It is clear that if an article having a distinct use has resulted from the manufacture of these feathers, such article is provided for by the paragraph last quoted, and the assessment was properly made. Such we think is the effect of the legislation.
The decision of the board is reversed.